ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_01_EN.txt. 59

DECLARATION OF JUDGE EL-KHANI
[Translation]

I have voted for the Judgment in the hope that it would be possible for it
to be adopted by the unanimous votes of the Members of the Court, or if
not, by the greatest possible majority. This Judgment will, I trust, assist the
Parties in reaching the equitable agreement which is desired.

However, I should have thought that a reasonable degree of propor-
tionality, taking into account the lengths of the coasts of the two Parties,
would have produced a line lying further north. Such a line, dividing
equally the area in dispute between the two States, would have better
met the requirements of proportionality and been in conformity with
equity.

(Signed) Abdallah Et-KHANI.

50
